—Order and judgment (one paper), Supreme Court, New York County (Richard Braun, J.), entered August 20, 1998, which denied petitioner’s application pursuant to CPLR article 78 to annul respondents’ determination terminating him from his position as a probationary New York City police officer, and dismissed the petition, unanimously affirmed, without costs.
*59Since there is no evidence that petitioner’s termination from his position as a probationary police officer was effected in bad faith or in violation of law, the petition, seeking petitioner’s reinstatement to his probationary position was properly denied (see, Matter of Johnson v Katz, 68 NY2d 649, 650; see also, Matter of York v McGuire, 63 NY2d 760, 761). In this connection, we have previously rejected the contention that a probationary employee is entitled to the protection of McKinney’s Unconsolidated Laws of NY § 891 (L 1940, ch 834; Matter of Williams v Safir, 265 AD2d 182). Concur — Rosenberger, J. P., Nardelli, Ellerin, Lerner and Andrias, JJ.